UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 95-3168



WALTER NAILS,

                                            Plaintiff - Appellant,

          versus

MIKE ESPY, Secretary, Department of Agricul-
ture; MICHAEL DUNN, Director, Farmers Home
Administration,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
93-3646-DKC)

Submitted:   July 23, 1996                 Decided:   July 30, 1996

Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Walter Nails, Appellant Pro Se. Brent Jefferson Gurney, Assistant
United States Attorney, Greenbelt, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his claims of employment discrimination. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Nails v. Espy, No. CA-93-3646-DKC (D. Md. Dec. 5, 1995). We
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2